                                                                                  Electronically Filed - Buchanan - November 20, 2020 - 01:57 PM
                                                              20BU-CV04286

     IN THE CIRCUIT COURT OF BUCHANAN COUNTY, MISSOURI

MARY MONTGOMERY,                          )
3719 Penn Street                          )
St. Joseph, MO64507                       )
                                          )
      Plaintiff,                          )     Case No.
                                          )     Division
v.                                        )
                                          )
CITY OF SAINT JOSEPH,                     )
MISSOURI,                                 )
Serve City Attorney                       )
Bryan Carter                              )
1100 Frederick Ave.                       )
Room 307                                  )
St. Joseph, MO 64501                      )
                                          )
      Defendant.                          )

                                 PETITION

      Plaintiff Mary Montgomery states as follows for her causes of action

against Defendant City of Saint Joseph, Missouri.

      1.    Plaintiff Mary Montgomery is a female resident of Buchanan

County, Missouri. She is 69 years old.

      2.    Defendant City of Saint Joseph, Missouri, is a municipal

corporation organized under the laws of the state of Missouri, registered to do

business in the state of Missouri and headquartered and transacting business

in Buchanan County, Missouri, and may be served at the above address

      3.    This case arises under the Age Discrimination in Employment Act,

29 USC 621, et seq., making jurisdiction appropriate in this court.



       Case 5:21-cv-06003-SRB Document 1-1 Filed 01/06/21 Page 1 of 7
                                                                                  Electronically Filed - Buchanan - November 20, 2020 - 01:57 PM
      4.     Defendant subjected plaintiff to age discrimination during her

employment by eliminating her position, transferring her, and thereafter

terminating her employment in the new position shortly after she started.

      5.     At all times relevant to this action, Defendant have each employed

15 or more employees and are therefore employers as defined in Title VII.

      6.     Defendant committed the tortious actions described herein in

Buchanan County, Missouri, such that venue is proper in this court.

      7.     Plaintiff filed a charge of discrimination with the Equal

Employment Opportunity Commission (EEOC) and the Missouri Commission

on Human Rights (MCHR) against Defendants within 180 days of the unlawful

employment practices complained of herein.

      8.     The EEOC issued a Notice of Right to Sue on her charge of

discrimination against Defendants and this action is timely filed.

      9.     Plaintiff timely complied with all administrative prerequisites

prior to filing this lawsuit.

      10.    Plaintiff was hired by Defendants in 2008. Plaintiff performed her

job to the best of her ability and satisfactorily met the legitimate job

expectations of defendant during her employment.

                    COUNT I -- AGE DISCRIMINATION



                                                                              2




        Case 5:21-cv-06003-SRB Document 1-1 Filed 01/06/21 Page 2 of 7
                                                                                    Electronically Filed - Buchanan - November 20, 2020 - 01:57 PM
      11.    Plaintiff incorporates by reference the preceding paragraphs of

this petition.

      12.    Plaintiff was subjected to unfair and unequal treatment because of

her age, culminating her unlawful termination at age 68.

      13.    During her employment, plaintiff was subjected to repeated

questions about her age, questions about her perceived ability to continue

working and questions about her retirement date.

      14.    Defendant claimed to eliminate plaintiff’s position in the spring of

2019. But younger employees performed her duties thereafter.

      15.    Plaintiff was transferred to a new position, but was not given

proper training or time to become completely learn the new role.

      16.    Plaintiff was unfairly criticized for her performance because of her

age and was treated less favorably than similarly situated younger employees.

      17.    But for plaintiff’s age, she would not have been subjected to these

actions; in other words, plaintiff’s age was a motivating factor in the

harassment.

      18.    Upon information and belief, plaintiff’s job duties were assumed

by one or more younger employees after her termination.

      19.    The stated reasons for the termination reason are pretextual; they



                                                                                3




        Case 5:21-cv-06003-SRB Document 1-1 Filed 01/06/21 Page 3 of 7
                                                                                    Electronically Filed - Buchanan - November 20, 2020 - 01:57 PM
are not true and are not truly the motivating or determining or “but for” factors

in the termination.

      20.       As a direct and proximate result of Defendant’s unlawful

employment practices described herein, Plaintiff sustained damages in the

form of lost.

      21.       Defendant’s   conduct   was   willful   because   it   knew   age

discrimination was against the law yet it engaged in intentional age

discrimination.

      WHEREFORE, Plaintiff Mary Montgomery prays for judgment against

Defendant City of Saint Joseph, Missouri, lost salary, liquidated damages,

attorney’s fees and costs incurred herein, and for such other relief as the court

deems just and proper including reinstatement or other equitable relief.




                                                                                4




        Case 5:21-cv-06003-SRB Document 1-1 Filed 01/06/21 Page 4 of 7
                                                                       Electronically Filed - Buchanan - November 20, 2020 - 01:57 PM
                  DEMAND FOR JURY TRIAL

Plaintiff demands a trial by jury on all issues so triable.

                               THORNBERRY BROWN, LLC



                         By:   /s/Stephen C. Thornberry
                               Stephen C. Thornberry       MO# 44354
                               steve@ThornberryBrown.com
                               Randall W. Brown            MO# 43805
                               randy@ThornberryBrown.com
                               4550 Main Street, Suite 205
                               Kansas City, Missouri 64111
                               (816) 531-8383 telephone
                               (816) 531-8385 facsimile
                               ATTORNEYS FOR PLAINTIFF




                                                                   5




 Case 5:21-cv-06003-SRB Document 1-1 Filed 01/06/21 Page 5 of 7
             IN THE 5TH JUDICIAL CIRCUIT, BUCHANAN COUNTY, MISSOURI

Judge or Division:                                              Case Number: 20BU-CV04286
KATE H SCHAEFER
Plaintiff/Petitioner:                                           Plaintiff’s/Petitioner’s Attorney/Address
MARY MONTGOMERY                                                 STEPHEN C. THORNBERRY
                                                                4550 MAIN STREET STE 205
                                                          vs.   KANSAS CITY, MO 64111
Defendant/Respondent:                                           Court Address:
CITY OF ST JOSEPH, MISSOURI                                     BUCHANAN CO COURTHOUSE
Nature of Suit:                                                 411 JULES ST
CC Other Tort                                                   SAINT JOSEPH, MO 64501
                                                                STATUS REVIEW HEARING DATE: 2-18-21
                                                                @ 9:00 AM, DIV 1                                            (Date File Stamp)

                                                      Summons in Civil Case
  The State of Missouri to: CITY OF ST JOSEPH, MISSOURI
                            Alias:
 SERVE CITY ATTORNEY BRYAN CARTER
 1100 FREDERICK AVE
 SAINT JOSEPH, MO 64501
      COURT SEAL OF        You are           summoned to appear before this court and to file your pleading to the petition, a
                                   copy of which is attached, and to serve a copy of your pleading upon the attorney for
                                   plaintiff/petitioner at the above address all within 30 days after receiving this summons,
                                   exclusive of the day of service. If you fail to file your pleading, judgment by default may
                                   be taken against you for the relief demanded in the petition.

    BUCHANAN COUNTY
                                       Friday, November 20, 2020
                                     _______________________________              ______________________________________________________
                                                                                           /s/K. DOBOSZ, Deputy Clerk
                                                   Date                                                 Clerk
                                   Further Information:
                                                           Sheriff’s or Server’s Return
     Note to serving officer: Summons should be returned to the court within 30 days after the date of issue.
     I certify that I have served the above summons by: (check one)
         delivering a copy of the summons and a copy of the petition to the defendant/respondent.
         leaving a copy of the summons and a copy of the petition at the dwelling place or usual abode of the defendant/respondent with
           _________________________________________________, a person of the defendant’s/respondent’s family over the age of
           15 years who permanently resides with the defendant/respondent.
         (for service on a corporation) delivering a copy of the summons and a copy of the complaint to:
         _____________________________________________ (name) ____________________________________________ (title).
         other: ______________________________________________________________________________________________.

     Served at _______________________________________________________________________________________ (address)
     in __________________________ (County/City of St. JOSEPH), MO, on _____________________ (date) at ___________ (time).

     _______________________________________________                           _________________________________________________
                    Printed Name of Sheriff or Server                                              Signature of Sheriff or Server
                                Must be sworn before a notary public if not served by an authorized officer:
                                 Subscribed and sworn to before me on _______________________________ (date).
           (Seal)
                                 My commission expires: __________________                 ________________________________________
                                                                      Date                                      Notary Public
  Sheriff’s Fees, if applicable
  Summons                       $
  Non Est                       $
  Sheriff’s Deputy Salary
  Supplemental Surcharge        $   10.00
  Mileage                       $                  (______ miles @ $.______ per mile)
  Total                         $
  A copy of the summons and a copy of the petition must be served on each defendant/respondent. For methods of service on all
  classes of suits, see Supreme Court Rule 54.


OSCA (06-18) SM30 (SMCC) For Court Use Only: Document Id # 20-SMCC-722       Civil Procedure Form No. 1; Rules 54.01 – 54.05,
                        Case 5:21-cv-06003-SRB Document 1-1 1 Filed
                                                              of 1
                                                                    01/06/21        Page 6 of 7
                                                                     54.13, and 54.20; 506.120 – 506.140, and 506.150 RSMo
Case 5:21-cv-06003-SRB Document 1-1 Filed 01/06/21 Page 7 of 7
